Title: Account with John McComb, Junior, [25 October 1800]
From: Hamilton, Alexander,McComb, John, Jr.
To: 



[New York, October 25, 1800]
Alexander Hamilton Esquire.



1800

To John MComb Junr Dr.


Sepr.
Repairing Farm House &ca






2
Paid Thos Bloomfield 2000 brick as pr bill
£ 5
4




6
"  Abm. V Gelder 3 Casks Lime & Cartg.
2
4




"
   9 days Mason work @13/
5
17





13¾ do  Labour 8/
5
10





13
Jno Scott for Freight as pr. bill
1
12




27
William Barton as pr. bill
3
16



Octr.
25
5 lb lath nails

6
8




2 bushels Hair 2/6

5





500 plaistering lath & Cartg.

9





3½ days Mason work 13/
2
5
6




2¼ do Labour 8/

14






£28
7
2


